Citation Nr: 1610740	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  04-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder to include degenerative joint disease.

2.  Entitlement to a disability rating in excess of 10 percent for a right ankle disability from January 2001 until June 2011 and a disability rating in excess of 20 percent thereafter.

3.  Entitlement to a disability rating in excess of 10 percent for a left ankle disability from January 2001 until June 2011 and a disability rating in excess of 20 percent thereafter.

4.  Entitlement to a disability rating in excess of 10 percent for a right hip disability.

5.  Entitlement to a disability rating in excess of 10 percent for a right knee strain.

6.  Entitlement to a compensable disability rating for a lumbosacral spine disability prior to April 2009 and a disability rating in excess of 10 percent thereafter.

7.  Entitlement to a compensable disability rating for hypertension 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to February 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona in May 2001, November 2009, February 2012, and September 2013 as well as a September 2015 rating decision from the RO in St. Petersburg, Florida.

The issues of entitlement to an increased disability rating for the Veteran's left and right ankle disabilities were previously before the Board, and, in Board decisions published in December 2006, April 2010, and December 2011, the Board remanded these matters back to the RO for additional development.  Additional development, in compliance with the Board's remand instructions, has been completed.

The issue of entitlement to education benefits has been raised by the record.  In December 2006, the Board remanded the issue of entitlement to education benefits for further development to include locating the Veteran's vocational rehabilitation folder and associate it with the claims file.  In an April 2010 Board decision, the Board noted that the agency of original jurisdiction had not yet returned the matter back to the Board.  A review of the record indicates that the Veteran's vocational rehabilitation folder has not been associated with the Veteran's claims file yet.  The Board does not have jurisdiction over this issue at this time, and this issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a video hearing in several substantive appeals in 2013.  A Board hearing has not been scheduled, and the Veteran was informed that a DRO hearing was a prerequisite for a Board hearing to be scheduled in a September 2014 letter.  The Veteran indicated that he would like a DRO hearing, and one was scheduled for December 2015.  However, no transcript from that hearing is of record.  There is also no indication that the Veteran ever withdrew his Board hearing request.  As such, one should be scheduled.

The Veteran contends that he is entitled to service connection for a left knee disorder and to disability ratings in excess of 10 percent for a right hip disability and a right knee strain.  The RO denied these claims in September 2013, and the Veteran timely filed a notice of disagreement (NOD) in March 2014.  Following a search of Virtual VA and VBMS electronic records systems, a statement of the case (SOC) has not been identified as having been prepared for these issues in response to the September 2013 rating decision and the March 2014 NOD.  Therefore, the Board must remand this claim for the preparation of an SOC.  After the SOC is issued, the Veteran must be given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon v. West, 12 Vet. App. At 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. If a DRO hearing was held in December 2015, the transcript should be uploaded to VBMS.

2.  Furnish the Veteran and his representative with a SOC pertaining to the following claims: entitlement to service connection for a left knee disorder; entitlement to a disability rating in excess of 10 percent for a right hip disability; and entitlement to a disability rating in excess of 10 percent for a right knee strain.  The Veteran should be appropriately-notified of the time limits to perfect his appeal of this issue.  These issues should not be returned to the Board unless the Veteran perfects the appeal by filing a timely substantive appeal following issuance to him of an SOC.

3.  Schedule the Veteran for a Board hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




